Citation Nr: 0639635	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-04 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date, earlier than December 1, 
2003, for the award of Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
November 1971 and from April 1976 to September 1987.  He died 
in August 2002.  The appellant is the veteran's surviving 
spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2003 action.  


FINDINGS OF FACT

1. The veteran died in August 2002.

2.  The appellant filed an application for burial benefits in 
October 2002.

3.  The appellant was given the opportunity to apply for DIC 
in October 2002, and was provided with the appropriate form.

3.  The appellant's application for DIC was received in 
November 2003, more than a year after the death of the 
veteran.





CONCLUSION OF LAW

The criteria for an effective date earlier than December 1, 
2003, for the payment of DIC benefits have not been met. 38 
U.S.C.A. §§ 5101, 5102, 5110 (West. 2002); 38 C.F.R. §§ 
3.150, 3.152, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for DIC 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to that 
rule applies if an application for DIC benefits is received 
within one year from the date of a veteran's death, and an 
award is made on the basis of that application. In that 
situation, the effective date of the award is made 
retroactive to "the first day of the month in which the 
death occurred." 38 U.S.C.A. § 5110(d)(1) (West 2002). See 
38 C.F.R. § 3.400(c)(2) (2006).

The veteran died in August 2002.  The appellant filed for 
burial benefits in October 2002, and service connection for 
the cause of the veteran's death was granted that month.  The 
October 2002 letter, accompanying the RO's rating decision, 
informed the appellant that unless she filed a claim for DIC 
within one year from the date of the veteran's death, her 
benefit would only be payable from the date her application 
was received; and, consistent with 38 C.F.R. § 3.150, she was 
provided with a VA Form 21-534 (Application for DIC 
benefits).  Nevertheless, the appellant's claim for DIC 
benefits was not received until November 2003, fifteen months 
after the death of her husband, and thirteen months after 
receiving the letter informing her of the need to file for 
DIC benefits within the year of the veteran's death in order 
to preserve an effective date of the veteran's death. 

The appellant and her representative argue that when the 
appellant filed for burial benefits, she intended to file for 
all the benefits she might be entitled to, including DIC; and 
they accordingly believe that her application for burial 
benefits should be treated as an informal claim for DIC, 
thereby necessitating an earlier effective date.  The 
appellant testified that she was told by an employee at the 
VA hospital that when she had filled out her form for burial 
benefits that she was filing to continue to receive her 
husband's benefits.  The appellant also asserted that she had 
not filed for DIC because she was receiving Survivor Benefit 
Plan (SBP) compensation for twelve months after the veteran's 
death, and only when the SBP ran out did she realize that she 
was not receiving DIC.  

While the appellant's arguments are sympathetic, they fail to 
provide a basis to grant an earlier effective date.  

First, there is no reason that the appellant's application 
for burial benefits should be construed as an informal claim.  
In order to be an informal claim, communication or action 
must both indicate the intent to apply for one or more 
benefits, and identify the benefit sought.  38 C.F.R. 
§ 3.155.  The regulations also provide that upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution; and, only if the formal application is received 
within one year from the date it was sent to the claimant, 
will the informal claim be considered filed as of the date it 
was received.  See id.  In this case, the application for 
burial benefits makes no mention of a desire to file for DIC, 
and therefore cannot be considered an informal claim for DIC.  
Additionally, even if the claim for burial benefits were 
construed to be an informal claim for DIC, the appellant's 
formal application was not received within one year of its 
being sent to the appellant, as the application was sent to 
the appellant in October 2002 and the completed application 
was received in November 2003.  Therefore, an earlier 
effective date would not be warranted based on the receipt of 
an informal claim.

Second, the appellant was very clearly informed in October 
2002 that she needed to file for DIC in order to receive the 
benefit and she was sent the applicable form to apply for 
DIC.  The law is very clear that unless a claim for DIC is 
received within a year of a veteran's death, the effective 
date will be the date of claim.  In this case the application 
for DIC was received 15 months after the veteran's death.  
While the appellant presents a sympathetic rationale for why 
she did not file for DIC before November, this does not 
change the fact that her application was received more than a 
year after the veteran's death.  As such, the effective date 
must be the date of claim; (with payment commencing the first 
day of the following month), and the appellant's claim is 
therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in February 2004.  By this, and by the statement 
of the case, the appellant was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the appellant was not given prior to the first 
adjudication of the claim, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The veteran's death certificate was obtained, and the 
appellant was sent the application she needed to file for 
DIC.  Additionally, the appellant testified at a hearing 
before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.


ORDER

An effective date, earlier than December 1, 2003, for the 
award DIC is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


